DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen DiLorenzo on 3/8/2022.
Claim 12 line 1, the limitation “the elongated opening” has been changed to “the at least one elongated opening”.

Claim 13: A method of assembling a portion of a surgical instrument, comprising:
positioning at least one component of the surgical instrument for receipt of a pin through an aperture of the surgical instrument;
engaging the pin partially within a central lumen of an insertion tool, wherein a D- ring at least partially seated within a retention channel of the insertion tool applies a compressive force to retain the pin in engagement partially within the central lumen;
aligning the 
actuating a plunger of the insertion tool through the central lumen to deploy the . 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose a D-ring at least partially seated within the retention channel and extending into the distal portion of the central lumen to retain the pin therein by applying a compressive force to the pin (claims 1 and 13). 
The prior art of record of Fry (US Pub No. 2016/0345993) discloses everything in claims 1 and 13 including an insertion tool (300) (Figure 3B) for inserting a pin (103) into a surgical instrument (100) (Figures 4A-4C) but fails to disclose a D-ring at least partially seated within a retention channel and extending into the distal portion of a central lumen to retain the pin therein by applying a compressive force to the pin and also, fails to disclose a plunger configured to slide through a central lumen to deploy the pin distally from the distal opening of the central lumen (claims 1 and 13).
The prior art of record of Bardy (US Pub No. 2007/0249992) discloses everything in claims 1 and 13 including an insertion tool (10) (Figure 1) that is fully capable in deploying a pin into a surgical instrument that includes a housing (15), a retention channel (22) and a plunger (20) that is configured to slide through a central lumen (23) but fails to disclose a D-ring at least partially seated within a retention channel and extending into the distal portion of a central lumen to retain the pin therein by applying a compressive force to the pin (claims 1 and 13).

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771